Citation Nr: 1532330	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a right knee disability.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the appeal in August 2012.


FINDING OF FACT

No left knee, right shoulder, or lumbar spine disorder, is caused or aggravated by the Veteran's service-connected right knee disability or any other service-connected disability, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a right shoulder disorder, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a lumbar spine disorder, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations and medical reports in connection with his claims in January 2008, March 2008, April 2012, August 2012, and April 2013.  Together, these examinations and reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in obtaining the August 2012 and April 2013 opinions, as well as the Veteran's SSA records, the AOJ substantially complied with the Board's August 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, regarding the Veteran's lumbar spine, the August 2012 VA examiner, who was the only VA examiner to provide an opinion regarding the Veteran's claimed lumbar spine disorder, stated that he could not answer the question of causation or aggravation due to falls caused by the Veteran's right knee without resort to mere speculation.  However, as discussed below, given the examiner's report and opinion as a whole, the examiner, in substance, gave an opinion weighing against the assertion that any falls caused or aggravated the Veteran's back disorder.  Moreover, as discussed below, the Board does not find the Veteran's reported history of injuring his left knee, right shoulder, and back due to a fall or falls caused by his right knee giving way to be credible.  Thus, given the evidence obtained as a whole, the AOJ has substantially complied with the Board's remand instructions.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the record does not reflect, and the Veteran has not contended that, any of his claimed disabilities began in service or until many years after service, or is otherwise directly related to service.  Service treatment records reflect one instance of treatment for back pain with a diagnosis of muscle low back pain, no complaints or treatment related to the left knee or right shoulder, and no chronic or continuing problems of the back, left knee, or shoulder.  Also, there has been no suggestion in the medical evidence or elsewhere that any current back, left knee, or right shoulder problem is directly related to the Veteran's period of service.

The first recorded complaints of left knee pain are contained in April and May 1992 private treatment records reflecting complaints of pain in both knees, with right knee worse than left.  November 1993 to November 2003 records reflect further complaints of bilateral knee pain and diagnoses of degenerative joint disease (DJD) of the knees as shown by X-ray.  

The first recorded complaint of right shoulder pain is a March 1997 private treatment record, reflecting that the Veteran had a new problem of the right upper arm with a sudden onset of pain, which had begun four days before; he stated that although he did not recall a specific injury, it could have been related to picking up an object.  There was generalized tenderness in the shoulder, but X-rays revealed no acute changes.  The diagnosis was bursitis of the shoulder.  The Veteran was treated for shoulder pain again in March and April 2001; at that time, X-rays revealed mild degenerative arthritis, and he reported that he fell on his shoulder about one year prior, and that his right shoulder still hurt.  He was also treated in November 2001 for sudden onset of right shoulder pain.  

Private treatment records beginning in January 2005 reflect treatment for complaints of lower back pain.  

As none of the Veteran's claimed orthopedic disorders manifested within one year of service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases do not apply in this case. 

Rather, as reflected in his November 2007 claim and December 2011 testimony before the Board, the Veteran asserts that left knee, right shoulder, and lumbar spine disorders are secondary to his service-connected right knee replacement.  In his November 2007 claim, the Veteran asserted that since his first right knee operation in 1992, his right knee had become unstable and caused him to fall on several occasions, and during these falls he injured his lower back, right shoulder and left knee.  During his Board hearing, the Veteran testified that he began noticing problems with his left knee about two and a half years after a scope was performed on his right knee, that he favored the right knee and put all of his weight onto the left, and that in between 1992 and his 1999 right knee replacement he had had approximately seven or eight scopes.  He further testified that he had fallen due to his right knee disorder and landed on his left knee, and that that he fell coming off of the steps due to his right knee and injured his back and right shoulder.  He testified that after this fall he had chipped bone fragments in his right shoulder, that prior to that fall he had never injured his shoulder, and had never had any kind of complaints of shoulder strain, soreness, rotator cuff problems, or anything similar, but that after the fall he required surgery and had repeated treatments thereafter.  He testified that he hurt his lumbar spine during the same fall by landing on his backside, and that surgery was recommended because of the injury.  He further testified that he had fallen many times due to his right leg giving way.  

The Veteran's service connection claims must be denied.

Initially, the Board finds the Veteran's reported history of injuring his left knee, right shoulder, and back due to a fall or falls caused by his right knee giving way, not to be credible.

In January and March 2006 treatment records, the Veteran reported injuring his left knee, right shoulder, and low back during a fall a few days prior.  However, there is no indication in any such records, or any follow-up treatment records dated prior to the Veteran's November 2007 claim for service connection benefits, that any such fall was related to giving way of the right knee, or complaints of right knee pain or problems at the time of the reported fall on January or March 2006 treatment.  The first indication that any such fall was due to his right knee giving way is an October 2007 note from the Veteran's private physician, Dr. P.S., which states that the Veteran sustained an injury in January 2006 when he fell on his left knee, that the Veteran "states that his right knee gave way causing his fall," and that the Veteran "also injured his right shoulder and re-injured his low back during the fall."  

Also, the Veteran's reporting of the nature of such fall or falls and any resulting shoulder, knee, or back injury has not been consistent, or consistent with the evidence of record.  

During his December 2011 Board hearing, the Veteran testified that he had fallen due to his right knee disorder and landed on his left knee; that that he fell coming off of the steps due to his right knee and injured his back and right shoulder; that prior to that fall he had never injured his shoulder and had never had any kind of complaints of shoulder strain, soreness, rotator cuff problems, or anything similar; and that he hurt his lumbar spine during the same fall by landing on his backside, and surgery was recommended because of the injury.  However, on January 2008 VA examination, the Veteran provided much more equivocal and ambiguous histories of the onset of his claimed disorders.  At that time, he stated that he "noted the onset of left knee pain in approximately 2003," and that "it may have been due to favoring the right knee and stumbling, though he [reported] no history of injuring it in a fall."  He further stated "that the right shoulder pain began in approximately 2004," and that he was "not exactly sure about the cause, but [thought] that he may have fallen on the shoulder, falling directly on the point of the shoulder, in one of the falls secondary to his right knee problems."  He further reported that he "noted the onset of low back pain approximately three to four years ago," but stated that "h[e] [did] not know for sure, but [thought] that it may have been because of a fall when he fell because of his right knee."  

Also, despite these assertions, the medical record reflects that the Veteran first began treatment for left knee pain in April 1992, at the time he first sought treatment post-service for right knee pain, and that in November 1993 he was diagnosed with left knee DJD by X-ray.  He was first treated for right shoulder pain in March 1997, reporting a sudden onset of such pain four days before, which he reported might have been associated with picking up an object, and was further treated for right shoulder pain in March, April, and November 2001.  

Furthermore, the Veteran's treatment records generally reflect statements suggesting that he has been an unreliable historian in reporting injuries in connection with claims for disability benefits.  Service treatment records reflect that the Veteran incurred his in-service right knee injury while stationed at Fort Knox, Kentucky, when he was walking and accidentally stepped in a hole at 9:15 PM one evening.  On January 2008 VA examination, the Veteran reported that he "jumped into a foxhole in [the] 1974 to 1975 time frame, injured his right knee at that time, went to the hospital where he [said] they aspirated fluid from the knee and offered him surgery, but he declined."  On an October 2005 medical examination in connection with a claim for SSA disability benefits, the Veteran reported injuring his right leg in Vietnam "many years ago by an artillery shell explosion causing numbness of the right leg for which surgery was recommended, but declined."  Also, in a November 2005 examination report in connection with that SSA claim, the examiner specifically noted that the Veteran's "statements about his symptoms and functional limitations are partially credible.  The objective findings do not support his level of severity."

In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Moreover, even assuming the credibility of the Veteran's contentions that he injured his left knee, right shoulder, and back due to a fall caused by his right knee disability, the weight of the medical evidence suggests that no such fall or falls caused or aggravated any left knee, right shoulder, or back disorder, or that the Veteran's service-connected knee disability has otherwise caused or aggravated these conditions.  

In March 2008, a VA examiner who had performed an examination on the Veteran in January 2008, reviewed the record, and opined that the Veteran's right shoulder disorder was unlikely to have resulted from any fall in January 2006.  The examiner noted the severe and extensive changes in the right shoulder found at the time of arthroscopic surgery in May 2006, and that such changes were predominantly degenerative in nature and would not be expected to have developed from a fall, and certainly not in a period of a few months from the time of the alleged injury.  The examiner noted a March 2006 arthroscopy note from the Veteran's treating physician, Dr. P.S., reflecting assessments of "Severe tendonitis, rotator cuff degeneration, and degenerative tear of the anterior labrum," and also a diagnosis of "mild DJD of the [acromioclavicular] joint involving the right shoulder."  The examiner also noted that the Veteran's left knee pain dated back to at least 1996 and that he complained of knee pain in the early 1990s; that the Veteran gave considerable inconsistency in his reported history of left knee complaints; that the radiographic evidence showed very minimal findings and degenerative change in the left knee; and that there was little or no objective evidence to support the claim that his knee disorders were related.  

In an August 2012 report, a VA examiner who examined the Veteran in April 2012 reviewed the record and opined that, regarding the Veteran's left knee disorder, the degree of degeneration seen on X-rays performed at the time of the examination was minor, confined to the medial aspect of the knee, in a pattern consistent with usual age-related changes seen in knees of those prone to this disorder, and not consistent with any acute injury to the left knee and did not appear to be congruent with an aggravation by injury.  The examiner also stated that, regarding his lumbar spine disorder, it was clear that lumbar spine degenerative disorder was present prior to the Veteran's 2006 fall, as it was symmetrically present through the lumbar area to a mild degree, and that it was very difficult to say that such a disorder was aggravated by the falls as described in the record.  

In April 2013, another VA examiner reviewed the record and opined that it was less likely than not that the Veteran's left knee or right shoulder conditions were caused or aggravated by service or the Veteran's service-connected right knee condition.  The examiner noted that there was no medical evidence for the onset of left knee or right shoulder conditions in service.  The examiner also stated that the objective medical evidence showed that the Veteran had mild left knee arthritis, which was based on the examination findings and confirmed on imaging results, and was due to osteoarthritis; the examiner stated that such osteoarthritis was due to the Veteran's age, the physical nature and duration of his post-service occupations, and his morbid obesity.  The examiner further stated that if the Veteran's right knee disorder had been the etiology of the left knee condition, his arthritis would have been far more advanced.  The examiner stated that, regarding the right shoulder, Dr. P.S.'s own treatment notes clearly showed that the onset of right shoulder symptoms dated to the 1990s, several years prior to the 2006 fall, and that the most likely causes of the right shoulder symptoms were aging and the physical nature of the Veteran's post-service occupations.  

The VA examiners' reports, together, are the most probative evidence on the question of whether left knee, right shoulder, or lumbar spine disorders are caused or aggravated by the Veteran's service-connected right knee disability, and weigh against the Veteran's claims.  These examiners' reports and the opinions contained within reflect that none of the Veteran's claimed disabilities are caused or aggravated by his service-connected right knee disability, even assuming a fall or falls due to such right knee disability.  All of these examiners reviewed the record and discussed the evidence therein as the basis for their opinions.

Regarding the left knee, these reports note the inconsistency in the reported history of left knee complaints.  They also note the radiographic evidence showing very minor, minimal findings and degenerative change in the left knee, in a pattern consistent with usual age-related changes seen in knees of those prone to this disorder, not consistent with any acute injury to the left knee, and not congruent with an aggravation by injury.  They further reflect that such left knee arthritis was due to the Veteran's age, the physical nature and duration of his post-service occupations, and his morbid obesity, and that, had his right knee disorder affected the left knee disorder, his left knee arthritis would have been far more advanced.  

Regarding the right shoulder, the reports reflect that any disorder was unlikely to have resulted from a fall in January 2006, as there were the severe and extensive changes in the right shoulder noted at the time of arthroscopic surgery in May 2006, and such changes were predominantly degenerative in nature and would not be expected to have developed from a fall just a few months prior.  They further reflect that the most likely causes of the Veteran's right shoulder disorder were aging and the physical nature of his post-service occupations.  

Regarding the Veteran's lumbar spine, the August 2012 VA examiner, while stating that he could not answer the question of causation or aggravation without resort to mere speculation, stated that the reason he could not do so was because it was clear that lumbar spine degenerative disorder was present prior to the Veteran's 2006 fall, as it was symmetrically present through the lumbar area to a mild degree, and that it was very difficult to say that such a disorder was aggravated by the falls as described in the record.  The examiner, therefore, in substance gave an opinion weighing against the assertion that any falls caused or aggravated the Veteran's back disorder.

The Board finds the VA examiners' reports to be highly probative.  The examiners provided clear explanations for their opinions, based on the evidence of record, and such explanations are consistent with the evidence of record.  

The Board notes the October 2007 note from the Veteran's private physician, Dr. P.S., which states that the Veteran sustained an injury in January 2006 when he fell on his left knee, that the Veteran "states that his right knee gave way causing his fall," and that he "also injured his right shoulder and re-injured his low back during the fall."  Dr. P.S. stated that, therefore, it was his opinion that the Veteran's right knee contributed to his other injuries, and that, as a result, the Veteran underwent a lumbar block in January 2006 and arthroscopy of the right shoulder in May 2006.

However, the Board finds Dr. P.S.'s opinion to be of less probative value than those of the VA examiners.  Dr. P.S.'s opinion is not supported by any explanation as to why the Veteran's right knee caused or aggravated his disorders, other than his statement that the Veteran injured his left knee, right shoulder, and low back from a fall due his right knee disability.  Initially, the Board notes that, prior to this note, there had been no indication in the record, including in the notes taken by Dr. P.S. himself, that the Veteran's fall in January 2006 for which he sought treatment involved his right knee in any way; moreover, Dr. P.S.'s statement in the October 2007 that that the Veteran "states that his right knee gave way causing his fall," indicates that he had not mentioned this matter to Dr. P.S. prior to his request for Dr. P.S. to provide the note in connection with his service connection claim.

Furthermore, the lack of any further explanation as to how the Veteran's disorders were caused or aggravated by the fall, including the nature of any aggravation, change in the Veteran's conditions, or resulting additional disability is problematic in light of the other evidence of record.  In this regard, as noted by the March 2008 VA examiner, while the Veteran underwent arthroscopy of the left shoulder in May 2006, the severe and extensive changes in the right shoulder noted on such arthroscopy were predominantly degenerative in nature and would not be expected to have developed from a fall, and certainly not in a period of a few months from the time of the alleged injury.  Also, while the Veteran underwent lumbar block in January 2006, as well as subsequent lumbar blocks, including in September 2007, such lumbar blocks were noted to have been for degenerative disc disease and a herniation, which had been diagnosed by at least August 2005, prior to the January 2006 fall; the Board again notes the August 2012 VA examiner's opinion that lumbar spine degenerative disorder was present prior to the Veteran's 2006 fall, as it was symmetrically present through the lumbar area to a mild degree, and that it was very difficult to say that such a disorder was aggravated by the falls as described in the record.  The Board also notes that each of the VA examiners took into account Dr. P.S.'s letter in providing their opinions.

Moreover, Dr. P.S.'s opinion appears to be based on the Veteran's assertion at that time that his previous fall in January 2006 had been due to his right knee giving way.  Again, there is no indication that the Veteran reported any involvement of the right knee during his January 2006 and March 2006 treatment for such fall, or any subsequent treatment record prior to Dr. P.S.'s October 2007 note.  Also, again, the Board has found that the Veteran has been an unreliable historian in reporting injuries due to falls caused by his right knee disability in connection with his claim for disability benefits.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board notes the Veteran's assertions that his left knee disorder was caused or aggravated by his right knee disability due to the fact that he favored his right knee, causing him to overuse the left.  However, the question of whether there is any such medical relationship between the right and left knee disorders is one that is medical in nature and requires medical expertise to make.  Thus, the Veteran is not competent to make any such determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran might be competent at all to make any such determination, the Board would find it to be heavily outweighed by the contrary opinions of the VA medical examiners, which the Board finds probative for the reasons discussed above.

Finally, the Board notes that the Veteran was treated in September 2011 for complaints of right knee and lower back pain, and reported that he incurred injuries at home when his knee went out on him while he was walking.  However, this record had been associated with the claims file at the time that the April 2012 VA examiner reviewed the record and provided his opinions.  Furthermore, again, the Board has found that the Veteran has been an unreliable historian in reporting injuries due to falls caused by his right knee disability in statements that might affect his claim for benefits.  

Therefore, the evidence as a whole weighs against a finding that a left knee, right shoulder, or lumbar spine disorder, is caused or aggravated by the Veteran's service-connected right knee disability or any other service-connected disability, or is related to service in any other way.  Accordingly, service connection for left knee, right shoulder, and lumbar spine disorders, to include as secondary to a right knee disability, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a left knee disorder, to include as secondary to a right knee disability, is denied.

Service connection for a right shoulder disorder, to include as secondary to a right knee disability, is denied.

Service connection for a lumbar spine disorder, to include as secondary to a right knee disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


